EXHIBIT 10.4
 
MICROCHIP TECHNOLOGY INCORPORATED
 
2004 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNITS AGREEMENT
(Foregin)
 
1.           Grant of Restricted Stock Units.  The Company hereby grants to the
Grantee named in the Notice of Grant of Restricted Stock Units (“Grant Notice”)
an Award of Restricted Stock Units (“RSU/s”), as set forth in the Grant Notice
and subject to the terms and conditions in this Restricted Stock Unit Agreement
(“Agreement”) and the Company’s 2004 Equity Incentive Plan (the “Plan”).  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
 
2.           Company's Obligation.  Each RSU represents the right to receive a
Share in accordance with the Vesting Period in the Grant Notice.  Unless and
until the RSUs vest, the Grantee will have no right to receive Shares underlying
such RSUs.  Prior to actual distribution of Shares pursuant to any vested RSUs,
such RSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
 
3.           Vesting Schedule.  Subject to paragraph 4 of this Agreement, the
RSUs awarded by this Agreement will vest and all restrictions lapse according to
the vesting schedule specified in the Grant Notice.
 
4.           Forfeiture upon Termination as a Service Provider.  Notwithstanding
any contrary provision of this Agreement or the Grant Notice, if the Grantee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company.
 
5.           Payment after Vesting.  Any RSUs that vest in accordance with
paragraph 3 of this Agreement will be paid to the Grantee (or in the event of
the Grantee's death, to his or her estate) in Shares, upon satisfaction, as
determined by the Company, of any required tax or other withholding as set forth
in Section 9 of this Agreement.  The Shares will be issued to the Grantee as
soon as practicable after the vesting date, but in any event, within the period
ending on the later to occur of the date that is two and a half (2 ½) months
from the end of (i) the Grantee’s tax year that includes the applicable vesting
date, or (ii) the Company’s tax year that includes the applicable vesting date.
 
6.           Payments after Death.  Any distribution or delivery to be made to
the Grantee under this Agreement will, if the Grantee is then deceased, be made
to the administrator or executor of the Grantee’s estate.  Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
 

--------------------------------------------------------------------------------


7.           Grant is Not Transferable.  Except to the limited extent provided
in paragraph 6 of this Agreement, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
 
8.           Rights as Stockholder.  Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Grantee or Grantee’s broker or had the Shares electronically
transferred to Grantee’s account.
 
9.  Tax Obligations.  Grantee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Grantee) in
accordance with the procedures offered by the Company for the satisfaction of
all Federal, state, local and foreign income and employment tax withholding
requirements applicable to the issuance of Shares pursuant to an RSU
Award.  Except as otherwise determined by the Administrator, Grantee also agrees
to reimburse or pay the Company (including its Subsidiary) in full, any
liability that the Company incurs towards any fringe benefit tax (“FBT”), social
tax, or other tax or costs paid or payable in respect of the grant, vesting,
delivery, cancellation, or transfer of the RSU or the underlying Shares, within
the time and in the manner prescribed by the Company.  The Administrator may in
its sole discretion determine whether the minimum required withholding taxes
and/or FBT with respect to such RSUs will be paid by selling a portion of vested
shares or by direct payment from the Grantee to the Company, by some other
method, or by some combination thereof.  Grantee agrees to execute any
additional documents requested by the Company for such reimbursement of such
taxes to the Company.
 
The Grantee grants to the Company the irrevocable authority, as agent of Grantee
and on his behalf, to sell or procure the sale of sufficient Shares subject to
this Award so that the net proceeds receivable by the Company are as far as
possible equal to but not less than the amount of any tax the Grantee is liable
for (including FBT pursuant to the preceding paragraph) and the Company shall
remit any balance to Grantee.


Grantee acknowledges and agrees that the Company may refuse to deliver Shares if
Grantee has not made appropriate arrangements with the Company to satisfy the
minimum tax withholding requirements or FBT.
 
10.           Acknowledgments.  The Grantee expressly acknowledges the
following:
 
(a)           The Company (whether or not Grantee’s employer) is granting the
Award.  That the grant of the Award, future grants of Awards, and benefits and
rights provided under the
 
2

--------------------------------------------------------------------------------


Plan are at the complete discretion of the Company and do not constitute regular
or periodic payments.  No grant of Awards will be deemed to create any
obligation to grant any further Awards, whether or not such a reservation is
explicitly stated at the time of such a grant.  The benefits and rights provided
under the Plan are not to be considered part of Grantee’s salary or compensation
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind.  Grantee waives any and all rights to compensation or
damages as a result of the termination of employment with the Company or its
subsidiaries for any reason whatsoever insofar as those rights result or may
result from:
 
(i)           the loss or diminution in value of such rights under the Plan, or
 
(ii)           Grantee ceasing to have any rights under, or ceasing to be
entitled to any rights under the Plan as a result of such termination.
 
(b)           The Company has the right, at any time to amend, suspend or
terminate the Plan.  The Plan will not be deemed to constitute, and will not be
construed by Grantee to constitute, part of the terms and conditions of
employment, and that the Company will not incur any liability of any kind to
Grantee as a result of any change or amendment, or any cancellation, of the Plan
at any time.
 
(c)           The Grantee's employment with the Company and its Subsidiaries is
not affected at all by any Award and it is agreed by the Grantee not to create
an entitlement.  Accordingly, the terms of the Grantee's employment with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Grantee (as the case may be), and the Company or
the Subsidiary will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment of the Grantee at any time for
any reason whatsoever, with or without good cause or notice, except as may be
expressly prohibited by the laws of the jurisdiction in which the Grantee is
employed.
 
(d)           By entering into this Agreement, and as a condition of the grant
of the Award, Grantee consents to the collection, use, and transfer of personal
data as described in this subsection to the full extent permitted by and in full
compliance with Applicable Law.
 
(i)           Grantee understands that the Company and its Subsidiaries hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Awards or other entitlement to Shares awarded, canceled,
exercised, vested, unvested, or outstanding in Grantee’s favor, for the purpose
of managing and administering the Plan (“Data”).
 
(ii)           Grantee further understands that the Company and/or its
Subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration, and management of Grantee’s participation in
the Plan, and that the Company and/or its Subsidiary may each further transfer
Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).
 
3

--------------------------------------------------------------------------------


(iii)           Grantee understands that these Data Recipients may be located in
Grantee’s country of residence or elsewhere, such as the United States.  Grantee
authorizes the Data Recipients to receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Grantee’s participation in the Plan, including any
transfer of such Data, as may be required for Plan administration and/or the
subsequent holding of Shares on Grantee’s behalf, to a broker or third party
with whom the Shares acquired on exercise may be deposited.
 
(iv)           Grantee understands that Grantee may, at any time, review the
Data, request that any necessary amendments be made to it, or withdraw Grantee’s
consent herein in writing by contacting the Company.  Grantee further
understands that withdrawing consent may affect Grantee’s ability to participate
in the Plan.
 
(e)           Choice of Language.
 
(i)           For Employees of Canadian Locations:  The undersigned agrees that
it is his or her express wish that this form and all documents relating to his
participation in the scheme be drawn in the English language only.  Le soussigné
convient que sa volonté expresse est que ce formulaire ainsi que tous les
documents se rapportant à sa participation au régime soient rédigés en langue
anglaise seulement.
 
(ii)           For Employees of Locations Other than Canada:  Grantee has
received this Agreement and any other related communications and consents to
having received these documents solely in English.
 
11.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
12.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Grantee (or his or her estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company.  The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
 
13.           Administrator Authority.  The Administrator has the power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application thereof as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs
 
4

--------------------------------------------------------------------------------


have vested).  All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Grantee, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan, the Grant Notice or this Agreement.
 
14.           Notice Requirement.  Where there is a legal requirement for any
notice or document to be sent to any person by any other person, it shall be
considered sent if an electronic transmission of the relevant information is
sent in a form previously determined as being acceptable to the
Administrator.  For the avoidance of doubt, the Administrator may dispense with
the requirement to tender a certificate on the issuance of Shares under an RSU
Award where the Administrator authorizes any system permitting electronic
notification.
 
15.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at 2355 West
Chandler Boulevard, Chandler AZ 85224, Attn: Stock Administration, or at such
other address as the Company may hereafter designate in writing or
electronically.
 
16.           Entire Agreement; Governing Law.  The Plan and Grant Notice are
incorporated herein by reference.  The Plan, Grant Notice and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Grantee with respect to the subject matter hereof,
and may not be modified adversely to the Grantee’s interest except by means of a
writing signed by the Company and Grantee.  The Company will administer the Plan
from the United States of America.  This Agreement, the Grant Notice and all
Awards are governed by the internal substantive laws, but not the choice of law
principles, of the State of Arizona, United States of America.


By Grantee’s signature or electronic acceptance, Grantee agrees that this Award
is granted under and governed by the terms and conditions of the Plan, the Grant
Notice and this Agreement.  Grantee has reviewed the Plan, the Grant Notice and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executingthis Agreement and fully understands all provisions of
the Plan, the Grant Notice and this Agreement.  Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan, the Grant Notice and this
Agreement.


 
GRANTEE
MICROCHIP TECHNOLOGY INCORPORATED
 
 
______________________________________
 
 
By _____________________________________
Signature
      Steve Sanghi, President and CEO
 
______________________________________
 
Print Name
 
______________________________________
 
Date
 


5

--------------------------------------------------------------------------------

